Title: Charles J. Ingersoll to James Madison, 13 August 1834
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                13 August 34
                            
                        
                         
                        My eldest son Charles, the bearer of this letter, in coming to visit the Springs of Virginia, is unwilling to
                            pass within any reasonable distance of your house without calling to have the pleasure of paying his respects to you
                            & Mrs. Madison—I understood lately from Governor Coles that your health is much restored. I heartily wish it may
                            be such as to enable you to enjoy your accustomed life, and beg you to recieve the sincere and unabated homage of your
                            most obedient Servant
                        
                        
                            
                                C J Ingersoll
                            
                        
                    